DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I (claims 1-17 and 27) in the reply filed on 13 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant's election with traverse of Species 2A in the reply filed on 13 June 2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search burden, and that maintaining the separation of Species 1A from Species 2A would cause duplicative examination and unnecessary delay and expense.  This is found to be persuasive. As such the requirement for the election of species is withdrawn, and all of Invention I (claims 1-17 and 27) are herein examined.

Specification
The disclosure is objected to because of the following informalities: 
The use of the term Chroniject in [0059], as well as the terms in paragraphs [0070] and [0090], which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 13-17, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anand (US 2013/0035660 A1, hereinafter Anand’660).
Regarding claims 1 and 8, Anand’660 discloses a neural electrode (e.g. Figs. 1, 2A, 3A, 9, 10; paragraphs [0034]-[0043]) comprising:(a) an electrode body (e.g. paragraphs [0029], [0034], [0123]); Fig. 2A scaffold body 112 for a first embodiment; Fig. 3A scaffold body 212 for a second embodiment); (b) at least one electrode array associated with the electrode body (e.g. electrodes 32; paragraph [0133]); and (c) a dissolvable agent delivery structure disposed over at least a portion of the electrode body (e.g. paragraphs [0008], [0010], [0011], [0013], [0027], [0031], [0033]).
Further regarding claim 8, Anand’660 discloses wherein the drug delivery component alternatively comprises a drug delivery lumen defined through a portion of the electrode body (e.g. paragraphs [0007], [0012], [0029]; Fig. 1, conduits 16A, 16B with outlet ports 28X; conduits 116 and 216 in Figs. 2A-B, 3A-B, respectively).
Regarding claim 2, Anand’660 discloses wherein the dissolvable agent delivery structure is removably disposed over the at least a portion of the electrode body such that the dissolvable agent delivery structure is separable from the electrode body (e.g. paragraphs [0027], [0031], [0033], [0124], [0150] as the degradable scaffold relates to the shank portion and fluid conduits).
Regarding claim 3, Anand’660 discloses wherein the dissolvable agent delivery structure comprises a dissolvable scaffold comprising at least one treatment agent (ibid.).
Regarding claims 4 and 14, Anand’660 discloses wherein the at least one treatment agent is releasable over time as the dissolvable scaffold dissolves (e.g. paragraphs [0031], [0033], [0067]).
Regarding claims 6 and 9, Anand’660 discloses wherein the electrode body comprises an elongate, unitary tubular body, wherein the at least one electrode array is disposed on an outer surface of the tubular body, and wherein the neural electrode is a depth electrode (e.g. Figs. 3A-B, 9; paragraphs [0140], [0151]).
Regarding claims 7 and 15, Anand’660 discloses an elongate structure coupled to the electrode body, wherein the electrode body comprises a thin film pad, wherein the at least one electrode array is disposed in the thin film pad, and wherein the neural electrode is a cortical electrode (e.g. Figs. 1, 2A show an embodiment that is reasonably considered a thin film pad).
Regarding claim 13, Anand’660 discloses wherein the drug delivery component is the agent elution coating (e.g. paragraphs [0008], [0010], [0011], [0013], [0027], [0031], [0033]), wherein the agent elution coating is disposed on the tubular body (e.g. Fig. 3A).
Regarding claim 16, Anand’660 discloses wherein the drug delivery component is the drug delivery lumen, wherein the drug delivery lumen is defined within the thin film pad (e.g. Fig. 2A shows fluid delivery conduits 116 within the thin film pad).
Regarding claim 17, Anand’660 discloses wherein the agent elution coating is disposed on the thin film pad (e.g. as embodied in Fig. 2A and related paragraphs).

Regarding claim 27, Anand’660 discloses a  position able cortical electrode (e.g. Figs. 1, 2A, 3A, 9, 10; paragraphs [0034]-[0043]) comprising:(a) a thin film pad (e.g. Figs. 1, 2A show an embodiment that is reasonably considered a thin film pad); (b) a plurality of electrode contacts disposed in the thin film pad (e.g. electrodes 32; paragraph [0133]);  (c) at least one delivery lumen defined in the thin film pad (e.g. Fig. 2A shows fluid delivery conduits 116 within the thin film pad)., (d) a plurality of openings defined in an outer surface of the thin film pad, wherein the plurality of openings are in fluidic communication with the at least one delivery lumen (e.g. fluid outlet ports 28D are located at the distal end of the probe body; paragraph [0138] relates the distributed arrangement of outlet ports to the thin film pad embodiment shown in Figs. 2A-B to meet the claim).; (e) an elongate structure coupled to the thin film pad e.g. shanks 114); and (f) a fluid channel defined in the elongate structure, wherein the fluid channel is in fluidic communication with the at least one delivery lumen (e.g. fluid delivery conduits 116).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anand’660 in view of Rooney et al. (US 2007/0073357 A1, hereinafter Rooney’357).
Regarding claim 5, Anand’660 discloses the invention substantially as claimed including time-release or elution of therapeutic agents such as corticosteroids such as dexamethasone (e.g. paragraphs [0028], [0125]), but does not expressly disclose wherein the agent is instead a cannabinoid. In the same field of endeavor, Rooney’357 teaches that it is known to use delivery of therapeutic agents to treat e.g. pain, wherein drugs that can be utilized from a finite list of alternate equivalent options include cannabinoids and steroids (e.g. paragraphs [0003], [0084]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Anand’660, with delivery of a cannabinoid in place of a corticosteroid as taught by Rooney’357 since such a modification would be merely a simple substitution of one known element for another to obtain the predictable results of the desired therapy.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Anand’660
Regarding claim 10, Anand’660 discloses the claimed invention including wherein the drug delivery component is the drug delivery lumen, wherein the drug delivery lumen is defined within the elongate tubular body, but does not disclose expressly that the lumen is coaxial with a longitudinal axis of the elongate tubular body.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Anand’660 with the lumen arranged coaxially, because Applicant has not disclosed that a coaxial arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with fluid conduits arranged about but not coaxial to the central longitudinal axis of the tubular body as taught by Anand’660, because it provides a means of delivering the desired agent to the tissue target and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Anand’660.
Therefore, it would have been an obvious matter of design choice to modify Anand’660 to obtain the invention as specified in the claim.
Regarding claim 11, Anand’660 discloses a drug delivery opening defined at a distal end of the tubular body, wherein the drug delivery opening is in fluidic communication with the drug delivery lumen (e.g. fluid outlet ports 28D are located at the distal end of the probe body; paragraph [0140] relates the distributed arrangement of outlet ports to the cylindrical embodiment shown in Figs. 3A-B to meet the claim).
Regarding claim 12, Anand’660 discloses a plurality of openings defined in the outer surface of the tubular body, wherein the plurality of openings is in fluidic communication with the drug delivery lumen (ibid.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
12 September 2022